{¶ 32} I respectfully dissent from the majority's conclusion that appellant was at fault in creating the situation. Under Ohio law, in order for a defendant to establish self-defense involving the use of nondeadly force, he must prove by a preponderance of the evidence (1) that the defendant was not at fault in creating the situationgiving rise to the altercation and (2) that he had reasonable grounds to believe and an honest belief, even though mistaken, that he was in imminent danger of bodily harm and that his only means to protect himself from such danger was by the use of force not likely to cause death or great bodily harm. See 4 Ohio Jury Instructions (2000), Section 411.33; State v.Fritz, 163 Ohio App. 3d 276, 2005-Ohio-4736, 837 N.E.2d 823. There is no duty to retreat when *Page 608 
nondeadly force is employed. State v. Marbury, Montgomery App. No. 19226, 2004-Ohio-1817, 2004 WL 758404.
 {¶ 33} I would not interpret the law on self-defense as narrowly as does the majority and the trial court. I believe that appellant established by a preponderance of the evidence that Stock, and not appellant, was at fault increating the situation that gave rise to the altercation. DeBaltzo, Loomis, and appellant testified that Stock approached appellant and was aggressive and "in his face." Stock himself corroborated the fact that he approached the appellant and they started to argue. Rossi, a witness for the city, also testified that the two were arguing. Stock created the situation that gave rise to the altercation.
 {¶ 34} I would reverse the appellant's conviction as being against the manifest weight of the evidence. *Page 609